DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the lobe attached to a substantially center point of the assembly” of claim 5, and “a motorized or a spring-loaded joint communicating between the payload body and the one or more wings for ensuring autorotation” of claim 12, must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Incorporate the limitation of claim 15 in the specification, “wherein the payload body is excluded from a rear portion of the aerial vehicle”. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Such claim limitations include “a flexible means” in claim 3.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 14, the limitations, “one or more wings attached to the payload body” and “attaching one or more wings to the payload body” are unclear. What is the difference between an embodiment with one wing and an embodiment with two wings? If it is one wing, but rotating about at axis, one of ordinary skill in the art would interpret that as two opposing wings, or rotors. Clarification/correction is required. Claims 2-13 and 15-20 do not cure the deficiency. 
Claims 2 and 3 recite the limitation "the connector”.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 5, the phrase "a substantially center point" renders the claim indefinite because it is unclear whether the applicant means the geometric center or the aerodynamic center. For example, applicant’s figure 2 depicts the lobe (222) situated at an end distal from the geometric center of the wing. Claim 6 does not cure the deficiency.
Claims 6 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: 
between the payload and the at least one wing that would allow the payload to reorient toward the leading edge of the one or more wing. The claims do not require the payload to be 'inside' the wing, which is the only possible way for this to occur. 
Claim 15 is rejected for being indefinite. It is unclear what the phrase “excluded from a rear portion of the aerial vehicle” means. Applicant’s disclosure does not help to clarify the phrase. Correction/clarification is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, and 11-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reynolds et al. (US 2009/0272852 A1), hereinafter Reynolds.
	Regarding claim 1, Reynolds discloses a supply drop assembly for delivering one or more payloads via an aerial vehicle (abstract, regarding an aerial delivery device; para. [0001], regarding aerial delivery from a plane), the assembly comprising: 
	a payload body (3: carrier, Figs. 1 and 2) configured to receive a payload (14: artificial egg, Fig. 1a and 2); and 
	one or more wings (2, Figs. 1 and 2 ) attached to the payload body; 
	wherein when the supply drop assembly is dropped from the aerial vehicle (§[0001] The present invention relates to an aerial delivery or distribution device intended to deliver an item from a plane, balloon or similar to the ground safely.), 
	the one or more wings start rotating (§[0054] During the descent of the aerial delivery device (1), under gravity, the distal end (5) of the or each wing (5) moves along an approximately circular path about a point located within or near the aerial delivery device (1), that is the aerial delivery device (1) auto-rotates.), 
	thereby generating lift to counteract the force of gravity and delivering the payload at a decreased rate of descent towards a recipient (§[0036]… The wing…is dimensioned and shaped such that in use it slows the descent of the aerial delivery device (1)).

	Regarding claim 2, Reynolds discloses the supply drop assembly of claim 1, wherein the connector (Examiner notes the connector connecting first section (8) of the carrier and wing in embodiment 1, Figs. 1 and 1a) comprises a rigid connector (§[0019]: …the…wing and the first section are rigidly connected).

	Regarding claim 3, Reynolds discloses the supply drop assembly of claim 1, wherein the connector (Examiner notes the connector consisting of the aperture (24) of the wing and the matching groove (25) in the carrier of the second embodiment, Figs. 2 and 2a) comprises a flexible means (para. [0047], regarding the clips 21 and sockets 22 of the first section 8 engage with the respective matching clips 21 and sockets 22 of the second section 9 to lock the sections 8,9 together; Examiner notes that engaging clips/sockets are necessarily at least partially flexible to allow for bending during engagement) allowing the one or more wings to spin freely relative to the payload body. (§[0054]: …In the second embodiment, as shown in FIGS. 2 and 2a, the aperture (24) is dimensioned to allow the or each wing (2) to rotate about the carrier (3) without imparting any significant rotational movement to the carrier (3)).

	Regarding claim 4, Reynolds discloses the supply drop assembly of claim 1, wherein the assembly further comprises a lobe (see annotated Fig. 1), (§[0036]: The wing (2) is a thin flat blade with a broad rounded distal end (5), which is dimensioned and shaped such that in use it slows the descent of the aerial delivery device (1). Said wing (2) may be planar or profiled in three dimensions to provide the desired descent velocity, which may vary depending upon the item carried.)

    PNG
    media_image1.png
    352
    740
    media_image1.png
    Greyscale

	Regarding claim 5, Reynolds discloses the supply drop assembly of claim 4, wherein the lobe is attached to a substantially center point of the assembly to increase the likelihood of automatic rotation of the one or more wings (as shown in fig. 1; Examiner notes the 112b rejection of this claim), (see annotated Fig. 1), (§[0054]).

	Regarding claim 7, Reynolds discloses the supply drop assembly of claim 1, wherein the autorotation of the one or more wings enables the payload to descend towards the recipient due to air creating an aerodynamic lift (see again §[0054]).

	Regarding claim 8, Reynolds discloses the supply drop assembly of claim 1, wherein the one or more wings comprise a rounded airfoil profile (5: broad rounded distal end, Figs. 1 and 2).
	Regarding claim 11, Reynolds discloses the supply drop assembly of claim 1, wherein the one or more wings is selected from one or more of fixed wings, inflatable wings, pre-inflated-wings, or foldable wings (Examiner notes the wing (2) of Fig. 1 is fixed).

	Regarding claim 12, Reynolds discloses the supply drop assembly of claim 1, further comprising a motorized or a spring-loaded joint communicating between the payload body and the one or more wings (40: gyroscope, Fig. 5) for ensuring autorotation by the assembly when the assembly encounters atmosphere in freefall (§[0050]).

	Regarding claim 13, Reynolds discloses the supply drop assembly of claim 1, wherein the payload and the one or more wings are coupled together for preventing the payload and the one or more wings from coming apart. (Fig. 2)

	Regarding claim 14, Reynolds  discloses the method for deploying supplies via an aerial vehicle, the method comprising: 
	configuring a payload body (3, Fig. 2) to receive a payload (14, Fig. 2) thereupon; and 
	attaching one or more wings (2, Fig. 2) to the payload body with one or more connectors (§[0037]: The carrier (3) further includes a flexible flap (6), a locking means (7), a first section (8), which is connected to the wing (2), and a second section (9)) such that the payload body and the attached one or more wings will tend, when in contact with atmosphere in freefall, to autorotate thereby slowing a rate of descent of the payload body to prevent damage to the payload (§[0054]).
	Regarding claim 15, Reynolds discloses the method of claim 14, wherein the payload body is excluded from a rear portion of the aerial vehicle (Reynolds is capable of the limitation),  (Examiner notes the 112b rejection and specification objection related to this claim). 

	Regarding claim 16, Reynolds discloses the method of claim 14, wherein the one or more connectors create a flexible connection between the assembly and the payload body (Examiner notes the connector consists of the aperture (24) of the wing and the matching groove (25) in the carrier, second embodiment shown in Figs. 2 and 2a), (§[0054]: …In the second embodiment, as shown in FIGS. 2 and 2a, the aperture (24) is dimensioned to allow the or each wing (2) to rotate about the carrier (3) without imparting any significant rotational movement to the carrier (3)).

	Regarding claim 17, Reynolds discloses the method of claim 14, wherein the assembly further comprises a lobe (see annotated Fig. 2).

    PNG
    media_image2.png
    350
    712
    media_image2.png
    Greyscale

	Regarding claim 18, Reynolds discloses the method of claim 17, wherein automatic rotation of the one or more wings facilitates a re-orientation of the payload body towards a leading edge of the one or more wings thereby allowing the payload body to tilt downwards creating a free-fall (Examiner notes applicant is describing auto-rotation of the payload and Fig. 2 is capable of the limitation).

	Regarding claim 19, Reynolds discloses the method of claim 14, wherein the one or more wings comprise a rounded aerial airfoil profile (5: broad rounded distal end, Fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Reynolds and Condron (US 11,250,373 B1), hereinafter Condron.
Regarding claim 9, Reynolds discloses the supply drop assembly of claim 1, but does not appear to specifically disclose wherein the supply drop assembly further comprises a beacon for determining a location of the assembly.
Condron teaches a beacon (210: computing device, Figs. 2A-2F) for determining the location of an assembly (ABSTRACT, The package computing device can be removably attached to a package. A delivery computing device can receive an identifier associated with the package computing device from a remote computing system and determine a current location of the delivery computing device. Based on the current location being within a threshold distance of the delivery location, the delivery computing device can broadcast the identifier to cause the package computing device to initiate the notification protocol.)	
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the supply drop assembly disclosed by Reynolds with the beacon as taught by Condron, in order to determining a location of the assembly. The benefit being broadcast the location of the assembly for it to be located.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Reynolds and Lim et al. (WO 2021/056080 A1), hereinafter Lim.
	Regarding claim 10, Reynolds discloses the supply drop assembly of claim 1, but does not appear to specifically disclose wherein the assembly is of a density lesser than a density of water.
	However Lim teaches an assembly that is of a density lesser than a density of water, (§[0262]: Preferably, the materials chosen for construction of the gyrochute will be less dense than water, allowing the aerially distributable communications device to float if it happens to land in water. Alternatively and/or additionally, it is envisaged that any portion of the gyrochute could include a sealed hollow portion enabling the aerially distributable communications device to float in water.)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the supply drop assembly disclosed by Reynolds with the density as taught by Lim, in order to have an assembly that floats in water.

	Regarding claim 20, Reynolds discloses the method of claim 14, but does not appear to specifically disclose wherein the payload is buoyant in water.
	However Lim teaches a payload that is buoyant in water (§[0262]: Preferably, the materials chosen for construction of the gyrochute will be less dense than water, allowing the aerially distributable communications device to float if it happens to land in water. Alternatively and/or additionally, it is envisaged that any portion of the gyrochute could include a sealed hollow portion enabling the aerially distributable communications device to float in water.)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the payload disclosed by Reynolds with the buoyancy as taught by Lim, in order to have a payload that floats, the benefit being the ability to find the payload if it lands in water.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Barrows (US 2010/0324754 A1) teaches a samara wing. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNA DANIELLE GLOVER whose telephone number is (571)272-8861. The examiner can normally be reached Monday - Friday 7:00 -4:30, see teams for updates.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.D.G./Examiner, Art Unit 3642                                                                                                                                                                                                        

/BRADY W FRAZIER/Primary Examiner, Art Unit 3647